                        Case 20-31140-lkg            Doc 29-1       Filed 03/16/21     Page 1 of 1

                                                   Notice Recipients
District/Off: 0754−3                     User: jf                          Date Created: 3/16/2021
Case: 20−31140−lkg                       Form ID: pdf900                   Total: 7


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion10.es.ecf@usdoj.gov
tr          Donald M. Samson            dnldsamson@gmail.com
aty         Charles A Armgardt           carmgardt@uprightlaw.com
aty         Mark D Skaggs           mark.d.skaggs@usdoj.gov
aty         Mark T Lavery          laverylawyer@gmail.com
aty         Ronald Allan Buch           Belleville@tbcwam.com
                                                                                                     TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Robert J Roedl     5706 G Rd      Waterloo, IL 62298
                                                                                                     TOTAL: 1
